Exhibit 10.20


SIXTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT



THIS SIXTH AMENDMENT TO CONTRACT CASH SOLUTIONS AGREEMENT (this "Amendment"),
dated and effective as of March 1, 2012, is made and entered into among
CARDTRONICS USA, INC. and CARDTRONICS, INC. (the "Clients") and WELLS FARGO
BANK, NATIONAL ASSOCIATION ("Wells Fargo").

R E C I T A L S:

A.            Clients and Wells Fargo entered into a Contract Cash Solutions
Agreement, dated as of July 20, 2007 (as modified or amended from time to time,
the "Agreement").

B.            Pursuant to the Agreement, Wells Fargo has agreed to provide to
Clients Cash, not to exceed the Maximum Available Amount, for use in the Covered
Machines.

C.            Clients have requested that Wells Fargo increase the Maximum
Available Amount to $650,000,000 and, subject to and on the terms and conditions
of this Amendment, Wells Fargo is willing to so do.

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, intending to be legally
bound:

ARTICLE I

Definitions

Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the meanings assigned to such terms in the Agreement. 

ARTICLE II

Amendment

Section 2.1 Maximum Available Amount.  Section II.C. is amended and restated in
its entirety to read as follows:

"Maximum Amount of Cash to be Supplied.  Notwithstanding anything in this
Agreement to the contrary, the aggregate total of Cash to be provided by Wells
Fargo under this Agreement shall at no time during the term hereof exceed
$650,000,000, which amount includes the sum of (x) all Cash with Armored
Carriers, (y) Cash in Covered Machines, and (z) all payments owed by Servicers,
including any amount to be reimbursed by way of credit to the Settlement
Accounts in immediately available funds,



 

 

 

 

 

--------------------------------------------------------------------------------

 

net of all adjustments, chargebacks, representations and other corrections to
all transactions under the Servicing Agreements (the "Maximum Available
Amount").  At no time other than between January 15 and March 31 of each year
("Tax Season") shall Cash inside any Covered Machine exceed $160,000.  During
Tax Season, at no time shall Cash inside any Covered Machine exceed $300,000."

ARTICLE III

Conditions Precedent

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent: 

(a)     Clients and Wells Fargo shall have executed and delivered this
Amendment; and

(b)             Clients shall have provided to Wells Fargo such other and
further documents and instruments, if any, as Wells Fargo may reasonably
request.

ARTICLE IV

Representations and Warranties; Acknowledgments

Each of the parties represents and warrants to the others that (i) the
execution, delivery and performance of this Amendment has been duly authorized
by all requisite action on its part; and (ii) it is in compliance with the terms
and agreement contained in the Agreement applicable to it.

ARTICLE V

General Provisions

Section 5.1    Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

Section 5.2    Facsimile Signatures.  Delivery by fax of an executed counterpart
of a signature page to this Amendment shall be effective as delivery of an
original executed counterpart of this Amendment.

Section 5.3    Section Headings.  The section headings in this Amendment are for
purposes of reference only and shall not limit or effect any of the terms
hereof.

Section 5.4                Costs and Expenses.  Clients, jointly and severally,
agree to reimburse Wells Fargo on demand for all costs and expenses incurred by
Wells Fargo in connection with preparation, negotiation and delivery of this
Amendment, including, without limitation, all the reasonable fees and
disbursements of Wells Fargo's legal counsel.



-  2  -

 

--------------------------------------------------------------------------------

 

Section 5.5                Successors and Assigns.  This Amendment is binding
upon and shall inure to the benefit of parties hereto and their respective
successors and assigns, subject, however, to the requirements of Section XIV.D.
of the Agreement.

Section 5.6                Governing Law.  The Governing Law shall govern this
Amendment and the interpretation thereof.

Section 5.7                Entire Agreement; Modification.  This Amendment
constitutes the entire agreement between Wells Fargo and Clients relating to the
subject matter hereof and may not be changed orally, but only by written
instrument signed by both parties.  There are no restrictions, promises,
warranties, covenants, or undertakings relating to the subject matter of this
Amendment other than those expressly set forth or referred-to herein.  Nothing
in this Amendment alters or impairs the Agreement except for the amendments
specifically provided herein.

[Balance of Page Intentionally Left Blank.   Signature Page Follows]





-  3  -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
on its behalf by the duly authorized officers as of the date and year first
written above.

CARDTRONICS USA, INC.




By: /s/ Todd Ruden                                                
            Name: Todd Ruden
            Title: SVP Treasurer

WELLS FARGO BANK , NATIONAL ASSOCIATION



By: /s/ John Kallina                                                
            John Kallina
            Vice President

 

CARDTRONICS, INC.

 By:             /s/ Todd Ruden                                    
            Name: Todd Ruden
            Title: SVP Treasurer

 

 

 

 



-  4  -

 

--------------------------------------------------------------------------------